Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10311936. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 10311936 anticipate the claimed elements of the instant application 16389905.

Current Application # 16389905
US Pat # 10311936
For example:
Claim 1: 
1. A memory system comprising: a memory controller configured to generate a beginning address and an end address of a memory area of a memory cell array that is to be refreshed and does not include a refresh skip area of the memory cell array; and a memory device comprising a refresh area storage unit 


Claim 1: 
1. A semiconductor memory device, comprising: a memory cell array including a plurality of rows to store data; a row decoder connected to the memory cell array; a refresh area storage unit to store a beginning address and an end address of a memory area of the memory cell array that is to be refreshed, the memory area that is to be refreshed not including a refresh skip area of the 
8. The semiconductor memory device of claim 1, wherein the refresh control circuit includes a refresh counter to count the refresh operation, and wherein a minimum counting value of the refresh counter is set to a counting value corresponding to the beginning address of the memory that is to be refreshed, and a maximum counting value of the refresh counter is set to a counting value corresponding to the ending address of the memory that is to be refreshed.


Even though the claims at issue are not identical, they are not patentably distinct from each other. For example, the above limitation “a memory controller” in current application 16389905 and the limitation “refresh control circuit” in US Pat # 10311936 are not identical but both controller generate start and end address for the refresh operation. So, overall scope of the claims are identical and not patentably distinct from each other.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US Pub # 2007/0033339).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Best et al. teach a memory system comprising: 
a memory controller configured to generate a beginning address and an end address of a memory area of a memory cell array that is to be refreshed (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0075 where memory controller 121 generate start and end address 103h, 115h) and
 a memory device comprising a refresh area storage unit configured to store the beginning address and the end address, and the memory cell array (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0075 where storage register 191 store the addresses).  
Even though Best et al. teach skip signal (paragraph 0062, 0067) but silent exclusively about does not include a refresh skip area of the memory cell array. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Best et al. where skip signal is generating for skipping the refresh operation for particular addresses i.e. skip refresh operation for skip area in order to decrease refresh overhead with improved performance and thereby increase device yield (see paragraph 0002). 

Regarding claim 2, Best et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Best et al. further teach wherein the memory controller is further configured to reduce a number of refresh commands that are provided to the memory device based on the refresh skip area (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059).  

Regarding claim 3, Best et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Best et al. further teach wherein a number of word lines that are activated at the same time by each of the refresh commands when the number of the refresh commands is reduced by the memory controller is the same as a number of word lines that are activated at the same time by each of the refresh commands when the number of the refresh commands is not reduced by the memory controller are the same (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069).  

Regarding claim 4, Best et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Best et al. further teach wherein the memory controller does not reduce a number of refresh commands that are provided to the memory device based on the refresh skip area (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067).  

Regarding claim 5, Best et al. teach all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Best et al. further teach wherein a number of word lines that are activated at the same time by each of the refresh commands when the memory cell array has the refresh skip area is smaller than a number of word lines that are activated at the same time by each of the refresh commands when the memory cell array does not have the refresh skip area (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0071).  

Regarding claim 6, Best et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Best et al. further teach wherein the memory controller does not reduce a number of refresh commands that are provided to the memory device based on the refresh skip area, and a number of word lines that are activated at the same time by each of the refresh Response to Restriction Requirement commands when the memory cell array has the refresh skip area is the same as a number of word lines that are activated at the same time by each of the refresh commands when the memory cell array does not have the refresh skip area (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0073).  

Regarding claim 8, Best et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Best et al. further teach wherein the memory cell array comprises a first bank and a second bank, and the memory controller is further configured to equally set an area of the first bank corresponding to the refresh skip area and an area of the second bank corresponding to the refresh skip area (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0065).  

Regarding claim 9, Best et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Best et al. further teach wherein the memory cell array comprises a first bank and a second bank, and the memory controller is further configured to differently set an area of the first bank corresponding to the refresh skip area and an area of the second bank corresponding to the refresh skip area (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069).  

Regarding claim 10, Best et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.


Regarding independent claim 11, Best et al. teach a memory system comprising: a memory device comprising a memory cell array; and a memory controller configured to set a refresh skip area of the memory cell array, wherein the memory device is further comprises a refresh control circuit configured to control a refresh operation on a memory area of the memory cell array that is to be refreshed (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0075 where memory controller is 121).

Even though Best et al. teach skip signal (paragraph 0062, 0067) but silent exclusively about does not include the refresh skip area of the memory cell array. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Best et al. where skip signal is generating for skipping the refresh operation for particular addresses i.e. skip refresh operation for skip area in order to decrease refresh overhead with improved performance and thereby increase device yield (see paragraph 0002). 

Regarding claim 12, Best et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Best et al. further teach wherein the memory controller is further configured to generate a beginning address and an end address of the memory area of a memory cell array that is to be refreshed, and the memory device is configured to store the beginning address and the end address (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069).  

Regarding claim 13, Best et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.


Regarding claim 14, Best et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Best et al. further teach wherein the memory controller is further configured to change the refresh skip area (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055).  

Regarding claim 15, Best et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Best et al. further teach wherein the refresh skip area corresponds to a frame buffer to store data during a time period that is shorter than a refresh period of the memory device (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059).  

Regarding independent claim 16, Best et al. teach a method of operating a memory device, the method comprising: receiving and storing a beginning address and an end address of a memory area of a memory cell array that is to be refreshed from a memory controller (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0075 where memory controller 121 generate start and end address 103h, 115h); setting a minimum counting value of a refresh counter to the beginning address and setting a maximum counting value of the refresh counter to the end address; and receiving a refresh command from the memory controller and performing a refresh operation on the memory area that is to be refreshed (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0073).  

Even though Best et al. teach skip signal (paragraph 0062, 0067) but silent exclusively about does not include a refresh skip area of the memory cell array. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Best et al. where skip signal is generating for skipping the refresh operation for particular 

Regarding claim 17, Best et al. teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Best et al. further teach further comprising: skipping a refresh operation on the refresh skip area according to the refresh command (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055).  

Regarding claim 18, Best et al. teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Best et al. further teach wherein the performing the refresh operation on the memory area that is to be refreshed comprises increasing a counting value of the refresh counter when the refresh operation is done by a row unit (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069).  

Regarding claim 19, Best et al. teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Best et al. further teach wherein the performing the refresh operation on the memory area that is to be refreshed further comprises resetting the counting value of the refresh counter to the minimum counting value when the counting value is greater than the maximum counting value (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0065).  

Regarding claim 20, Best et al. teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Best et al. further teach wherein the performing the refresh operation on the memory area that is to be refreshed comprises reducing a number of word lines that are activated at the same time by the refresh command (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0071).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US Pub # 2007/0033339) in view of Jung et al. (US Pub # 2014/0029367).

Regarding claim 7, Best et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Best et al. are silent about wherein the memory controller is further configured to: receive temperature-sensing information from the memory device, and adjust a number of refresh commands that is provided to the memory device based on the temperature-sensing information.  
Jung et al. teach wherein the memory controller is further configured to: receive temperature-sensing information from the memory device, and adjust a number of refresh commands that is provided to the memory device based on the temperature-sensing information (see paragraph 0169, 0181-0189, where 297 is temp sensor).

However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Jung et al. to the teaching of Best et al. temperature sensor of Jung et al. would be added to the controller of Best et al. in order to change the operating condition based on temperature and to generate refresh command accordingly for reducing refresh overhead including current consumption with optimized refresh operation (see Jung et al., paragraph 0034).
Further reason to combine the teachings of Jung et al. and Best et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards refresh operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824